           Case 1:18-cr-00230-BAH Document 37 Filed 10/22/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA §
                         §
V.                       §                       CAUSE NO. 1:18-CR-0230-BAH
                         §
JAMES PIERCE             §


                MOTION TO WITHDRAW AND TO CONTINUE


      The Defendant, James Pierce, no longer wishes to have the undersigned

represent him. Accordingly, the undersigned counsel moves to withdraw and for a

brief continuance to give Mr. Pierce the opportunity to retain counsel of his choice.

                                       I.

      Pierce asks for a brief Continuance of approximately fourteen days to hire

said counsel. Defendant has already begun interviewing potential counsel and

believes he can conclude that process within the next fourteen days. The

continuance will necessitate re-scheduling the trial and pretrial conference. Mr.

Pierce asks the Court to set the matter in for a status conference in approximately

fourteen days at which it is anticipated Mr. Pierce will be represented by new

counsel.

                                       II.

      The undersigned will fully cooperate with new counsel and will effectuate

the transition of all Discovery, Attorney Work Product, Witness Outlines, etc.


                                             1
        Case 1:18-cr-00230-BAH Document 37 Filed 10/22/19 Page 2 of 3




Under the circumstances, the undersigned believes that it is the best interest of the

Defendant and to the justice system to allow the Defendant to obtain new counsel

given the current attorney-client relationship.

                                        III.

      Accordingly the Defendant asks that his current counsel be allowed to

withdraw and that at status conference be scheduled in approximately fourteen

days to allow him to find suitable counsel of his choice to represent him and to

reset the pretrial conference and conference upon consultation with new counsel.

                                        Respectfully submitted,

                                        SQUIRE PATTON BOGGS LLP

                                        /s/ Dan Cogdell
                                        Dan L. Cogdell
                                        Texas Bar No. 04501500
                                        6200 Chase Tower
                                        600 Travis Street
                                        Houston, Texas 77002
                                        Telephone: (713) 546-3335
                                        Facsimile: (713) 546-5830
                                        dan.cogdell@squirepb.com

                                        /s/ Barry Pollack
                                        Barry J. Pollack (DC Bar #434513)
                                        Robbins, Russell, Englert, Orseck,
                                        Untereiner & Sauber, LLP
                                        1801 K Street, N.W.
                                        Suite 411L
                                        Washington, DC 20006
                                        (202) 775-4514 phone
                                        (202) 775-4510 fax
                                        bpollack@robbinsrussell.com


                                           2
          Case 1:18-cr-00230-BAH Document 37 Filed 10/22/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that on October 22, 2019, I filed this motion via the Electronic Filing System for

the Court, which served electronic notice of filing upon all parties.


                                              /s/ Dan Cogdell
                                              Dan L. Cogdell




                                                 3
